EXHIBIT 10.22



FINLAY EXECUTIVE SEVERANCE PAY PLAN
AMENDED AND RESTATED
EFFECTIVE MARCH 19, 2009
 
A. 
PURPOSE



The purpose of the Finlay Fine Jewelry Corporation Executive Severance Pay Plan
(the "Plan") is to provide temporary and short-term benefits to eligible
"executive" employees, defined below, whose employment with Finlay Fine Jewelry
Corporation or its wholly-owned subsidiary, Finlay Merchandising & Buying, Inc.
(collectively, the "Company") is involuntarily terminated under the conditions
described in Section C. below.  Severance payments under this Plan are not
earned benefits, nor do they constitute a payment for past services.  This Plan
was originally effective as of February 28, 2006, was amended and restated
effective December 31, 2008, and is amended and restated as set forth herein
effective March 19, 2009.




B. 
ELIGIBLE EXECUTIVES



For purposes of this Plan, an "executive" (i) is an officer, department head or
a director of one of the Company's administrative departments, a buyer, planner
or a group manager ("Executive"), (ii) is on the Company's corporate home office
or distribution center executive payrolls, and (iii) is a person whom the
Company designates to receive benefits under this Plan ("Eligible
Executives").  All other employees, including "field payroll" employees and
employees of "affiliated companies", are ineligible to participate in this
Plan.  Executives designated to receive a benefit under this Plan will not be
eligible for benefits under the Finlay Fine Jewelry Corporation Home Office
Payroll Severance Pay Plan or the Finlay Key Employee Special Severance Pay Plan
or any other plan, arrangement or agreement providing severance or similar
payments to Company employees.




C.
CONDITIONS FOR PAYMENT

 
 
1.
Eligible Executives are eligible for benefits under the Plan if they (a) remain
in the active employ of the Company and perform their jobs in a satisfactory
manner as determined by the Company until such date as the Company shall specify
as a condition of receiving payment of severance benefits hereunder, and (b) are
permanently and involuntarily separated from the Company as of such specified
date solely as a result of a layoff or reduction in force and not for any other
reason, including any of the reasons set forth in Section C2 below.  For
purposes of this Plan, a layoff or reduction in force is defined as an
involuntary, permanent termination of employment initiated by the Company
because of lack of work, lack of funds, sale of assets, elimination of a
position, or for any other related reason as determined by the Company in its
sole discretion.


 
 

--------------------------------------------------------------------------------

 

 
2.
An Eligible Executive is not eligible for benefits under this Plan if such
individual:



 
-
resigns, quits or retires;



 
-
is covered by an employment contract which provides for a severance payment; or



 
-
the Company arranges for such individual to receive a comparable offer of
employment with an affiliate or a subsidiary, whether direct or indirect, of the
Company or a purchaser of any assets from the Company.  For purposes of this
Plan, "comparable employment" shall mean a position with similar job
responsibilities and title, no less than the former position's base salary, and
a base of operations within a twenty-five (25) mile radius of the former
position.


Any payments under this Plan are conditioned upon the Executive's execution and
return to the Company's authorized representative (without the revocation
thereof and within the specified time period) of a severance agreement and
release (the "Release") in such form as the Company shall prescribe and such
other documents as the Company shall determine necessary in its sole discretion.



D.
AMOUNT OF SEVERANCE ALLOWANCE



Benefits will equal a multiple of the Eligible Executive's weekly base salary at
his or her then current rate as of his or her date of termination, as described
below, reduced by any compensation paid to such Eligible Executive in lieu of
any notice period required under the Worker Adjustment and Retraining
Notification Act or any applicable state or other similar laws.  "Service" shall
mean an eligible Executive's completed full years of employment as of the last
anniversary of the last date of hire of such Executive.

 
Service
 
Benefit
     
Ÿ Less than two (2) years
 
Four (4) weeks
     
Ÿ Two (2) years but less than five (5) years
 
Six (6) weeks
     
Ÿ Five (5) years but less than ten (10) years
 
Eight (8) weeks
     
Ÿ Ten (10) years but less than fifteen (15) years
 
Twelve (12) weeks
     
Ÿ Fifteen (15) years but less than twenty (20) years
 
Sixteen (16) weeks
     
Ÿ Twenty (20) years but less than twenty-five (25) years
 
Eighteen (18) weeks
     
Ÿ Twenty-five (25) years but less than thirty (30) years
 
Twenty (20) weeks
     
Ÿ Thirty (30) years or more
 
Twenty-six (26) weeks





 
2

--------------------------------------------------------------------------------

 


Benefits paid pursuant to this Plan (less all applicable withholding taxes and
lawful deductions) shall be paid in bi-monthly installments in accordance with
the Company's normal payroll practices commencing on a regular pay day of the
Company as specified in the Release.  No benefits payable hereunder shall be
paid later than December 31 of the second calendar year following the calendar
year in which the applicable event described in Section C.1 occurs.


Benefits under this Plan may not be anticipated, assigned or alienated.  The
existence of this Plan shall in no way be construed as a restriction of the
Company's right to terminate the employment of any Executive at any time, with
or without notice, or for any reason or no reason.


Notwithstanding anything herein to the contrary, the payment of any benefits
hereunder in excess of eight (8) weeks to an Eligible Executive whose annual
base salary was $75,000 or greater on his or her date of termination (the
"Mitigated Benefits") shall be further reduced by an amount equal to the gross
amounts received or earned by the Executive as compensation, profits or
otherwise from his or her employment or engagement in any other business or
activity (excluding any investment income or capital gains) with respect to the
same period for which such Mitigated Benefits are payable ("Other Income").  As
a condition to receipt of payment of the Mitigated Benefits, the Executive
shall, no later than seven (7) days prior to the date such payment is due,
certify in writing to the Executive Vice President – Administration of the
Company or her designee, all amounts of Other Income earned by the Executive
during the preceding payroll period so that the appropriate offsets can be made.



E.
EFFECT OF SEVERANCE ALLOWANCE ON EMPLOYMENT OR COMPANY BENEFITS



The term of an Executive's employment or participation in other Company benefit
plans shall not be extended by reason of the Company's payment of any severance
allowance hereunder.



F.
CLAIMS PROCEDURE



Any claim by an Executive with respect to eligibility, participation,
contributions, benefits or other aspects of the operation of the Plan shall be
made in writing to the Company's Senior Vice President of Human Resources or her
designee (the "Designated Person").  If the Designated Person receiving a claim
believes that the claim should be denied, he or she shall notify the Executive
in writing of the denial of the claim within ninety (90) days after his or her
receipt thereof.  This period may be extended an additional ninety (90) days in
special circumstances and, in such event, the Executive shall be notified in
writing of the extension, the special circumstances requiring the extension of
time and the date by which the Designated Person expects to make a determination
with respect to the claim.  If the extension is required due to the Executive's
failure to submit information necessary to decide the claim, the period for
making the determination will be tolled from the date on which the extension
notice is sent until the date on which the Executive responds to the Plan's
request for information.


If a claim is denied in whole or in part, or any adverse benefit determination
is made with respect to the claim, the Executive will be provided with a written
notice setting forth (a) the specific reason or reasons for the denial making
reference to the pertinent provisions of the Plan or of Plan documents on which
the denial is based, (b) a description of any additional material or information
necessary to perfect or evaluate the claim, and explain why such material or
information, if any, is necessary, and (c) inform the Executive of his or her
right to request review of the decision.  The notice shall also provide an
explanation of the Plan's claims review procedure and the time limits applicable
to such procedure, as well as a statement of the Executive's right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.  If an Executive is not notified (of the denial or an
extension) within ninety (90) days from the date the Executive notifies the Plan
Administrator, the Executive may request a review of the application as if the
claim had been denied.


 
3

--------------------------------------------------------------------------------

 
 
An Executive may appeal the denial of a claim by submitting a written request
for review to the committee established to review appeals under the Plan (the
"Committee"), within sixty (60) days after written notification of denial is
received.  Receipt of such denial shall be deemed to have occurred if the notice
of denial is sent via first class mail to the Executive's last shown address on
the books of the Company.  Such period may be extended by the Committee for good
cause shown.  The claim will then be reviewed by the Committee.  In connection
with this appeal, the Executive (or his or her duly authorized representative)
may (a) be provided, upon written request and free of charge, with reasonable
access to (and copies of) all documents, records, and other information relevant
to the claim, and (b) submit to the Committee written comments, documents,
records, and other information related to the claim.  If the Committee deems it
appropriate, it may hold a hearing as to a claim.  If a hearing is held, the
Executive shall be entitled to be represented by counsel.


The review by the Committee will take into account all comments, documents,
records, and other information the Executive submits relating to the claim.  The
Committee will make a final written decision on a claim review, in most cases
within sixty (60) days after receipt of a request for a review.  In some cases,
the claim may take more time to review, and an additional processing period of
up to sixty (60) days may be required.  If that happens, the Executive will
receive a written notice of that fact, which will also indicate the special
circumstances requiring the extension of time and the date by which the
Committee expects to make a determination with respect to the claim.  If the
extension is required due to the Executive's failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Executive
until the date on which the Executive responds to the Plan's request for
information.


The Committee's decision on the claim for review will be communicated to the
Executive in writing.  If an adverse benefit determination is made with respect
to the claim, the notice will include:  (a) the specific reason(s) for any
adverse benefit determination, with references to the specific Plan provisions
on which the determination is based; (b) a statement that the Executive is
entitled to receive, upon request and free of charge, reasonable access to (and
copies of) all documents, records and other information relevant to the claim;
and (c) a statement of the Executive's right to bring a civil action under
Section 502(a) of ERISA.  An Executive may not start a lawsuit to obtain
benefits until after he or she has requested a review and a final decision has
been reached on review, or until the appropriate timeframe described above has
elapsed since the Executive filed a request for review and the Executive has not
received a final decision or notice that an extension will be necessary to reach
a final decision.  These procedures must be exhausted before an Executive may
bring a legal action seeking payment of benefits.  In addition, no lawsuit may
be started more than two (2) years after the date on which the applicable appeal
was denied.  If there is no decision on appeal, no lawsuit may be started more
than two (2) years after the time when the Committee should have decided the
appeal. The law also permits the Executive to pursue his or her remedies under
Section 502(a) of ERISA without exhausting these appeal procedures if the Plan
has failed to follow them.


 
4

--------------------------------------------------------------------------------

 
 
G.
AUTHORITY VESTED IN PLAN OFFICIALS



The Company shall have sole, full and complete authority and discretion to
interpret, apply and administer the terms of the Plan and to determine all
issues of benefit eligibility thereunder.


To the extent permitted by law, all determinations made in the exercise of this
discretion are final and binding on all parties concerned.



H.
Code Section 409A



Although the Company does not guarantee to an Executive any particular tax
treatment relating to payments under this Plan, the payments provided hereunder
are intended to be exempt from the applicable requirements of Section 409A of
the Internal Revenue Code of 1986, as amended ("Section 409A") and shall be
limited, construed and interpreted in accordance with such intent.  In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalties that may be imposed on the Executive by Section 409A or any damages
for failing to comply with Section 409A.



I.
ADDITIONAL INFORMATION



Name of Plan – FINLAY EXECUTIVE SEVERANCE PAY PLAN


Plan Sponsor – Finlay Enterprises, Inc.


Employer Identification Number – 13-3492802


Type of Plan:  Employee Welfare Benefit Plan under the Employee Retirement
Income Security Act


Type of Administration – Self Administered




 
5

--------------------------------------------------------------------------------

 
 

Plan Administrator –  Finlay Fine Jewelry Corporation   529 Fifth Avenue, New
York, New York 10017;   telephone (212) 808-2800

 

Agent for service of legal process –  Finlay Fine Jewelry Corporation    529
Fifth Avenue, New York, New York 10017;   Attn: General Counsel

 
Funding medium –  Self-funded; benefits are payable from the general assets of
the Executive's employer.


Plan Year: February 1 to January 31


Plan Number: 502


As a participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 ("ERISA"). ERISA
provides that all Plan participants shall be entitled to:


 
-
Receive Information About Your Plan and Benefits.
       
-
Examine, without charge, at the Plan Administrator's office and at other
locations required under U.S. Department of Labor regulations, all documents
governing the Plan.
       
-
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and an updated summary plan
description.  The Plan Administrator may make a reasonable charge for copies.

  
Prudent Actions by Plan Fiduciaries


In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called "fiduciaries" of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.


Enforce Your Rights


If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.


Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents from the Plan and do not
receive them within thirty (30) days, you may file suit in a federal court. In
such a case, the court may require the Plan Administrator to provide the
materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of reasons beyond the control of the
Administrator. If you have a claim for benefits which is denied or ignored, in
whole or in part you may file suit in a state or federal court. If you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, if for example, it
finds your claim is frivolous.




 
6

--------------------------------------------------------------------------------

 
 
Assistance with Your Questions


If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.


I.
AMENDMENT AND TERMINATION



The Company reserves the right to amend this Plan, in whole or in part, or
discontinue or terminate the Plan; provided, however, that any such amendment,
discontinuance or termination shall not affect any right of any Executive to
claim benefits under the Plan for events occurring prior to the date of such
amendment, discontinuance or termination.  An amendment to this Plan and/or
resolution of discontinuance or termination, may be made by the Administrator,
to the extent permitted by resolution of the Board of Directors.




 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Plan Sponsor has caused its officer, duly authorized by
its Board of Directors, to execute the Plan effective as of the 19th day of
March, 2009.



FINLAY ENTERPRISES, INC.





By  /s/  Arthur E. Reiner
    Arthur E. Reiner
    Chairman and
    Chief Executive Officer




 
8

--------------------------------------------------------------------------------

 

